REL:08/29/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




          SUPREME COURT OF ALABAMA
                              SPECIAL TERM, 2014

                         _________________________

                                  1130194
                         _________________________

                          Ex parte Monique Jackson

                     PETITION FOR WRIT OF CERTIORARI
                      TO THE COURT OF CIVIL APPEALS

                          (In re:      Monique Jackson

                                          v.

                 Geneva County Board of Education et al.)

                   (Geneva Circuit Court, CV-12-900066;
                     Court of Civil Appeals, 2120549)

SHAW, Justice.

      WRIT DENIED.        NO OPINION.

      Stuart, Bolin, Parker, Murdock, Main, Wise, and Bryan,

JJ., concur.

      Shaw, J., concurs specially.

      Moore, C.J., dissents.
1130194

SHAW, Justice (concurring specially).

      I concur in denying the petition for certiorari review.

      The   petitioner,    Monique       Jackson,    was    a    probationary

teacher employed by the Geneva County Board of Education ("the

Board").    Near the end of Jackson's third year of employment,

the Board opted to "nonrenew" her employment contract, and

Jackson was fired.

      Jackson sued the Board, several members of the Board, and

the   superintendent      of   the   Geneva     County      school     system

(hereinafter referred to collectively as "the defendants").

She   alleged   that   she     had   been    fired    for       impermissible

political and personal reasons. The trial court dismissed the

action, and Jackson appealed to the Court of Civil Appeals,

which affirmed the trial court's dismissal. Jackson v. Geneva

County Bd. of Educ., [Ms. 2120549, August 30, 2013] ___ So. 3d

___ (Ala. Civ. App. 2013).           Jackson then sought certiorari

review of the Court of Civil Appeals' judgment.

      Jackson's termination is governed by the Students First

Act of 2011, Act No. 2011–270, Ala. Acts 2011 ("the Act").

Section 4 of the Act, codified at Ala. Code 1975, § 16-24C-4,

provides how probationary teachers obtain tenure and how other

probationary employees obtain "nonprobationary status":


                                     2
1130194

         "No action may be proposed or approved based
    upon personal or political reasons on the part of
    the employer, chief executive officer, or governing
    board. A teacher shall attain tenure, and a
    classified employee shall attain nonprobationary
    status as follows:

                "(1) ... [A] teacher ... shall attain
           tenure upon the completion of three
           complete, consecutive school years of
           full-time employment as a teacher with the
           same employer unless the governing board
           approves and issues written notice of
           termination to the teacher on or before the
           last   day    of   the   teacher's    third
           consecutive, complete school year of
           employment. ..."

    Jackson     contended   on    appeal     in   the   Court   of   Civil

Appeals, and she contends in her certiorari petition to this

Court, that the broad language of § 16-24C-4 prohibiting the

consideration of "personal or political reasons" applies to

decisions regarding the termination of the employment of

probationary teachers.        However, the Court of Civil Appeals

noted that different Code sections apply to the termination of

teachers' employment.       Specifically, § 5 of the Act, now

codified   at   Ala.   Code      1975,   §   16-24C-5,     governs     the

termination of the employment of probationary teachers like

Jackson.   That Code section states, in pertinent part:

         "(c) Probationary teachers ... may be terminated
    at the discretion of the employer upon the written
    recommendation of the chief executive officer, a
    majority vote of the governing board, and issuance

                                    3
1130194

    of written notice of termination to the teacher on
    or before the fifteenth day of June. ... Upon
    issuance of such notice, the teacher may submit a
    written statement to the chief executive officer and
    the governing board explaining why such action
    should not be taken. ...

         "(d) The decision to terminate the employment of
    any probationary employee shall be final ...."

(Emphasis added.)

    The Court of Civil Appeals explained that the prohibition

in § 16-24C-4 on acting "based upon personal or political

reasons" refers to the granting of tenure, not the termination

of the employment of probationary teachers.   In other words,

tenure is granted by mere passage of time, and it is not to be

granted based on personal or political reasons.   Termination

of the employment of a probationary teacher, however, is

outside the scope of § 16-24C-4 and is instead within the

gambit of § 16-24C-5.   The Court of Civil Appeals held:

         "Looking to the plain language of the statute,
    § 16-24C-4(1) clearly states that a probationary
    employee 'shall' attain tenured status 'upon the
    completion of three complete, consecutive school
    years of full-time employment as a teacher with the
    same employer.'      Thus, pursuant to the plain
    language of the statute, tenured status is automatic
    based upon the completion of working as a teacher
    for a specific consecutive period and cannot be
    attained based on 'political or personal reasons.'
    Section 16-24C-4 is a general statute governing the
    manner in which a probationary employee, depending
    upon his or her classification, automatically
    attains tenure.    However, the Students First Act

                              4
1130194

    contains several other more       specific statutes
    detailing the procedure for termination of an
    employee based upon his or her classification. It
    is a well settled rule of statutory construction
    that '[w]here statutes in pari materia are general
    and specific, the more specific statute controls the
    more general statute.' Crawford v. Springle, 631 So.
2d 880, 882 (Ala. 1993).

         "In this case, it is undisputed that Jackson was
    a probationary teacher at the time of her
    termination because she was 'a teacher who ha[d] not
    attained tenure.' [Ala. Code 1975,] § 16-24C-3(8).
    As noted previously, § 16-24C-5 provides the
    specific provision regarding the termination of a
    probationary teacher, such as Jackson, prior to his
    or her attainment of tenured status. Section 16-
    24C-5(c) states that a probationary teacher 'may be
    terminated at the discretion of the employer.'
    Thus, this provision explicitly allows an employer
    to terminate a probationary teacher at his
    discretion prior to the employee's attaining tenured
    status without any prohibition that the termination
    not be based on political or personal reasons.
    Additionally, § 16-24C-5(d) goes on to state that
    any discretionary termination of a probationary
    teacher 'shall be final.'"

Jackson, ___ So. 3d at ___.

    Although § 16-24-4 does mention a written notice of

termination,   it   is   not   specifying   the   procedure    for

terminating a probationary teacher's employment and barring

the consideration of "personal or political reasons" for the

termination of that employment; instead, it is generally

discussing how tenure is obtained and mentioning the role of

a written termination notice as part of that process.         It is


                                5
1130194

§ 16-24-5--a completely different Code section and section of

the Act--that discusses the termination of the employment of

probationary      employees,          and     it     contains     no   explicit

prohibition on the consideration of personal or political

reasons for that termination.

      To     remove    any    doubt      that      the   prohibition   on     the

consideration         of   "personal         or    political     reasons"    was

apparently      purposefully         omitted        from   the    process     for

terminating the employment of probationary teachers under §

16-24C-5, the Court of Civil Appeals contrasts it with § 6 of

the   Act,    codified       at   Ala.   Code      1975,   §   16-24C-6,    which

provides for the termination of the employment of tenured

teachers and nonprobationary employees:

           "In contrast, § 16-24C-6 provides the procedure
      for   termination    of   a   tenured   teacher   or
      nonprobationary classified employee and states, in
      pertinent part:

                  "'(a)     Tenured     teachers      and
             nonprobationary classified employees may be
             terminated at any time because of a
             justifiable decrease in the number of
             positions     or     for      incompetency,
             insubordination,     neglect     of    duty,
             immorality, failure to perform duties in a
             satisfactory manner, or other good and just
             cause, subject to the rights and procedures
             hereinafter provided. However, a vote or
             decision   to    approve    a    recommended
             termination on the part of ... the


                                         6
1130194

           governing board shall not be         made   for
           political or personal reasons.'

    "(Emphasis added.) Moreover, § 16-24C-6 goes on to
    provide detailed procedures for an appeal of a
    tenured teacher's or nonprobationary classified
    employee's termination. Thus, we must conclude that
    if the legislature had wished to state that
    probationary teachers could not be terminated for
    political or personal reasons in the language of §
    16-24C-5, it knew how to do so because it clearly
    included that language in § 16-24C-6."

Jackson, ___ So. 3d at ___.          The Court of Civil Appeals

concluded:

         "Accordingly, looking to the Students First Act
    as a whole, as we must do, because § 16-24C-5 is the
    specific provision that provides an employer
    authority to terminate a probationary employee at
    its discretion prior to the employee's attainment of
    tenure and because the more specific statute
    controls the more general statute under the rules of
    statutory construction, we conclude that § 16-24C-4
    does not control Jackson's termination under the
    Students First Act and, thus, that the trial court
    did not err in dismissing Jackson's complaint. See
    Ex parte McCormick, 932 So. 2d 124, 132 (Ala. 2005)
    ('In any case involving statutory construction, our
    inquiry begins with the language of the statute, and
    if the meaning of the statutory language is plain,
    our analysis ends there.').    Therefore, we affirm
    the trial court's judgment."

Jackson,      So. 3d at     .

    In sum, § 16-24C-4 controls how tenure is obtained and

explicitly   prohibits    the   consideration    of    personal   or

political reasons in granting tenure; § 16-24-6 controls how

a tenured teacher's employment is terminated and explicitly

                                 7
1130194

prohibits the consideration of personal or political reasons

for    such   termination;    and       §   16-24C-5    controls   how    a

probationary teacher's employment is terminated but contains

no    language   discussing   the   consideration        of   personal   or

political reasons for such termination.                Thus, there is no

portion of the applicable section of the Act--§ 5, codified at

§ 16-24C-5--that the Court of Civil Appeals has failed to

apply or give effect.

      Because Jackson's complaint was premised on § 16-24C-4,

which, as noted above, does not apply to the termination of a

probationary employee's employment, I see nothing indicating

any "probability of merit" in Jackson's argument that the

Court of Civil Appeals erred in affirming the trial court's

dismissal of her action.      Rule 39(f), Ala. R. App. P.          With no

probability of merit, there are no "special and important

reasons" to grant the petition.             Rule 39(a), Ala. R. App. P.




                                    8
1130194

MOORE, Chief Justice (dissenting).

    Monique Jackson claims that the Geneva County Board of

Education ("the Board") denied her tenure as a schoolteacher

because she had supported the previous principal, whom the

Board had ousted. She filed a complaint seeking reinstatement,

tenure,   and   backpay,   citing       a   section   of   the   Code   that

prohibits teacher firings for "personal or political reasons."

§ 16-24C-4, Ala. Code 1975. The trial court dismissed the

case, and the Court of Civil Appeals affirmed that dismissal.

    This case presents a question of first impression as to

whether a nontenured teacher can be fired for personal or

political reasons. Because I believe that the Court of Civil

Appeals erred in affirming the dismissal of Jackson's case, I

would grant the petition for a writ of certiorari to explicate

the meaning of § 16-24C-4.

                             Analysis

    The relevant portion of § 16-24C-4 reads as follows:

         "No action may be proposed or approved based
    upon personal or political reasons on the part of
    the employer, chief executive officer, or governing
    board. A teacher shall attain tenure ... as follows:

               "(1) ... [A] teacher ... shall attain
          tenure upon the completion of three
          complete, consecutive school years of
          full-time employment as a teacher with the
          same employer unless the governing board

                                    9
1130194

          approves and issues written notice of
          termination to the teacher on or before the
          last   day   of    the   teacher's    third
          consecutive, complete school year of
          employment. ..."

Because a teacher automatically attains tenure after three

years of full-time employment without any need for action by

the governing board, the opening clause prohibiting actions

"based    upon     personal        or     political     reasons"     would     be

meaningless      if   §    16-24C-4       addressed     only   the   time     for

attaining tenure. Section 16-24C-4 also states, however, that

tenure is automatic "unless the governing board approves and

issues written notice of termination to the teacher on or

before the last day of the teacher's third consecutive,

complete school year of employment." The phrase "approves and

issues written notice of termination" parallels the preceding

statement that "[n]o action shall be proposed or approved

based upon personal or political reasons ...." Thus, the Board

is prohibited from approving a written notice of termination

"based upon personal or political reasons" for the purpose of

denying a teacher tenure prior to completion of "the teacher's

third consecutive, complete school year of employment."

    The    Court      of   Civil    Appeals,     treating      §   16-24C-4    as

establishing      merely     the        time   period   for    the   automatic


                                          10
1130194

attainment of tenure, did not consider that the "personal or

political reasons" prohibition could apply to the termination

clause of § 16-24C-4. The Court of Civil Appeals further held

that the Code section applicable to Jackson's termination was

§ 16-24C-5, which provides that a probationary teacher, i.e.,

one who has not attained tenure, "may be terminated at the

discretion of the employer." Because § 16-24C-5 does not

contain a "personal or political reasons" limitation on the

termination decision, the Court of Civil Appeals upheld the

trial court's dismissal of Jackson's case.

    The Court of Civil Appeals erred in holding that the

"personal or political reasons" prohibition of § 16-24C-4 did

not apply to the Board's decision to terminate Jackson's

employment.   "'There   is   a   presumption   that   every   word,

sentence, or provision was intended for some useful purpose,

has some force and effect, and that some effect is to be given

to each, and also that no superfluous words or provisions were

used.'" Sheffield v. State, 708 So. 2d 899, 909 (Ala. Crim.

App. 1997) (quoting 82 C.J.S. Statutes § 316 (1953)). Contrary

to the canon of construction that every provision in a statute

is "intended for some useful purpose," the Court of Civil

Appeals' interpretation of § 16-24C-4 rendered the opening


                                 11
1130194

clause superfluous and of no effect. "The court must give

effect to each part of the statute, if possible, without doing

violence to some other portion of the statute." Sheffield, 708
So. 2d at 909.

     Interpreting "every word, sentence, or provision" of §

16-24C-4 to be fully operative gives effect to the statute as

written without doing any violence to § 16-24C-5, which

provides     general    direction       for    the   termination      of     the

employment      of   probationary      teachers      in   contrast    to     the

specific   application       of    §   16-24C-4      to   the    decision     to

terminate the employment of a teacher who is on the brink of

tenure. The prohibition against terminating the employment of

a teacher for "political or personal reasons" for the purpose

of denying that teacher tenure is a significant statutory

protection that the Court of Civil Appeals, in my view,

erroneously invalidated.

                                  Conclusion

     Because I believe that the Court of Civil Appeals erred

in nullifying the "political or personal reasons" language in

§   16-24C-4,    I   would   grant     the    petition     for    a   writ    of

certiorari to address this question of first impression.




                                       12